                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JAMES MICHAEL McKILLOP,

                        Petitioner,

                       v.                          CAUSE NO.: 3:19-CV-422-JD-MGG

 WARDEN,

                       Respondent.

                                      OPINION AND ORDER

       James Michael McKillop, a prisoner without a lawyer, filed a habeas corpus

petition to challenge his conviction for attempted murder under Case No. 79D02-1809-

F1-8. Following a jury trial, on December 28, 2018, the Tippecanoe Superior Court

sentenced him as a habitual offender to fifty-five years of incarceration. Pursuant to

Section 2254 Habeas Corpus Rule 4, the court must dismiss the petition “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court.”

       Before considering the merits of a habeas petition, the court must ensure that the

petitioner has exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A);

Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). As the Seventh Circuit has

explained:

       Inherent in the habeas petitioner’s obligation to exhaust his state court
       remedies before seeking relief in habeas corpus, see 28 U.S.C. §
       2254(b)(1)(A), is the duty to fairly present his federal claims to the state
       courts . . . . Fair presentment in turn requires the petitioner to assert his
       federal claim through one complete round of state-court review, either on
       direct appeal of his conviction or in post-conviction proceedings. This
       means that the petitioner must raise the issue at each and every level in
       the state court system, including levels at which review is discretionary
       rather than mandatory.

Id. at 1025-26. Until exhaustion has occurred, federal habeas relief is not available. Id.

       In the petition, McKillop indicates that he has initiated direct appeal but has not

yet received a decision and that he has not initiated State post-conviction relief

proceedings. See also McKillop v. State, Case No. 19A-CR-152, available at

http://mycase.in.gov. Therefore, he has not exhausted his State court remedies. Until

he does so, he cannot obtain federal habeas relief. 28 U.S.C. § 2254(b)(1)(A).

Accordingly, the petition will be dismissed without prejudice, and McKillop may file

another habeas case after exhausting his available State court remedies.

       When dismissing a habeas corpus petition because it is unexhausted, “[a] district

court [is required] to consider whether a stay is appropriate [because] the dismissal

would effectively end any chance at federal habeas review.” Dolis v. Chambers, 454 F.3d

721, 725 (7th Cir. 2006). Because McKillop’s direct appeal remains pending, the one-year

limitations period for federal habeas review has not begun to accrue. See 28 U.S.C. §

2244(d)(1)(A). Dismissing this case will not effectively end his chance at habeas corpus

review because he will have ample time to return to this court after he exhausts his

claim in State court. Therefore, a stay is not appropriate for this case.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when the court dismisses a petition on procedural grounds, the petitioner



                                              2
must show that reasonable jurists would find it debatable (1) whether the court was

correct in its procedural ruling and (2) whether the petition states a valid claim for

denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is

no basis for finding that jurists of reason would debate the correctness of this

procedural ruling. Therefore, there is no basis for encouraging him to proceed further in

federal court until he has exhausted his claims in State court.

       For these reasons, the court:

       (1) DISMISSES without prejudice the petition (ECF 1) pursuant to Rule 4 of the

Rules Governing Section 2254 Cases because the claims are unexhausted;

       (2) WAIVES the filing fee;

       (3) DENIES James Michael McKillop a certificate of appealability pursuant to

Section 2254 Habeas Corpus Rule 11; and

       (4) DIRECTS the clerk to close this case.

       SO ORDERED on June 6, 2019

                                                       /s/ JON E. DEGUILIO
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              3
